COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 MELINDA LYNN MUNIZ,                          §
                                                              No. 08-15-00136-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                              401st District Court
 THE STATE OF TEXAS,                          §
                                                            of Collin County, Texas
                           State.             §
                                                             (TC# 401-80836-2014)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 4, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Kimberly Tinsley, Court Reporter for the 401st District Court,

for Collin County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before August 4, 2015.

       IT IS SO ORDERED this 16th day of July, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.